


Exhibit 10.24

 

COWEN GROUP, INC.

 

2007 EQUITY AWARD AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is made by and between Cowen Group, Inc., a
Delaware corporation (the “Company”), and [                        ], (the
“Executive”), as of January     , 2008.

 

RECITALS

 

WHEREAS, the Company has adopted the Cowen Group, Inc. 2006 Equity and Incentive
Plan (the “2006 Plan”) and the shareholders of the Company, upon the
recommendation of the Board of Directors, have approved the Cowen Group, Inc.
2007 Equity and Incentive Plan (the “2007 Plan”, together with the 2006 Plan
collectively referred to herein as the “Plan”) pursuant to which the Executive
has been granted an award (the “Award”); and

 

WHEREAS, the Award shall consist of a grant of restricted stock in accordance
with the terms and subject to the conditions set forth in this Agreement and the
Plan; and

 

WHEREAS, the Executive has accepted the grant of the Award and hereby agrees to
the terms and conditions hereinafter stated; and

 

WHEREAS, the capitalized terms used herein but not defined in Section 2.2 of
this Agreement shall have the respective meanings given to them in the Plan;

 

NOW, THEREFORE, in consideration of the foregoing recitals and of the promises
and conditions herein contained, it is agreed as follows:

 

ARTICLE I

GRANT OF RESTRICTED STOCK

 

Section 1.1 - Grant of Restricted Stock.

 

The Company has granted as of the date hereof (the “Grant Date”) [      ] shares
of Stock pursuant to the terms and subject to the conditions and restrictions of
this Agreement (the “Restricted Stock”).

 

Section 1.2 - Restrictions and Restricted Period.

 

(a)                                  Restrictions.  Shares of the Restricted
Stock granted hereunder may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of and shall be subject to a risk of
forfeiture as described in Section 1.4 below until the lapse of the Restricted
Period (as defined below) (the “Restrictions”).

 

--------------------------------------------------------------------------------


 

(b)                                 Restricted Period.  Subject to
(i) accelerated vesting upon a Change in Control as set forth in Section 7 of
the Plan and (ii) the forfeiture and other provisions set forth in Section 1.4
or any other provisions regarding accelerated vesting set forth in the Plan, the
Restrictions shall lapse and the shares of the Restricted Stock shall become
nonforfeitable and transferable (provided that such transfer is in compliance
with Federal and state securities laws) with respect to (x) twenty-five percent
(25%) of the shares of Restricted Stock subject to this Agreement on each of
May 15, 2009 and May 15, 2010 and (y) the remaining fifty percent (50%) of the
shares of Restricted Stock subject to this Agreement on May 15, 2011
(collectively, the “Vesting Date(s)”, and that period from Grant Date through
the final Vesting Date, the “Restricted Period”).

 

Section 1.3 - Rights of a Stockholder.

 

  During the Restricted Period and for so long as the Restricted Stock is held
by or for the benefit of the Executive, the Executive shall have all the rights
of a stockholder of the Company with respect to the Restricted Stock, including,
but not limited to, the rights to vote and to receive ordinary dividends.  In
the event of any adjustment to the Restricted Stock pursuant to Section 5(b) of
the Plan, then in such event, any and all new, substituted or additional
securities to which the Executive is entitled by reason of the Restricted Stock
shall be immediately subject to the Restrictions with the same force and effect
as the Restricted Stock subject to such Restrictions immediately before such
event.

 

Section 1.4 - Cessation of Employment.

 

(a)                                  Continued Vesting in the Event of
Termination without Cause.  If the Executive’s employment or service with the
Company and its Subsidiaries and Affiliates is terminated other than as a result
of Resignation, death, Disability or Retirement, or for Cause, then any unvested
shares of Restricted Stock shall continue to vest in accordance with the
schedule set forth in Section 1.2(b) above.

 

(b)                                 Continued Vesting in the event of
Retirement.  In the event that the Executive’s employment or service with the
Company and its Subsidiaries and Affiliates is terminated as a result of the
Executive’s Retirement, then the shares of Restricted Stock shall continue to
vest in accordance with the schedule set forth in Section 1.2(b) above,
provided, however, that any unvested shares of Restricted Stock and any shares
of Restricted Stock that vested after the Termination Date shall be immediately
forfeited in the event that prior to the fourth anniversary of the Grant Date,
the Executive (X) violates any provision of this Agreement or (Y) directly or
indirectly, in one or a series of transactions, owns, manages, operates,
controls, invests or acquires an interest in, whether as a proprietor, partner,
stockholder, member, lender, director, officer, employee, joint venturer,
investor, lessor, supplier, customer, agent, representative or other
participant, or otherwise engages or participates in, whether as a proprietor,
partner, stockholder, member, lender, director, officer, employee, joint
venturer, investor, lessor, supplier, customer, agent, representative or other
participant, any business which competes, directly or indirectly, with any
businesses of the Company, any Subsidiary or

 

--------------------------------------------------------------------------------


 

Affiliate of the Company (as determined by the Company) (“Competitive
Business”), and to the extent any such shares that vested after the Termination
Date are no longer held by the Executive as of the date of such violation or
commencement of competitive employment, the Executive shall pay to the Company
an amount equal to the Fair Market Value of such shares on the date of
disposition by the Executive. Notwithstanding the foregoing, ownership by the
Executive as a passive investor of less than one percent (1%) of the stock of a
corporation that is traded on an established exchange shall not constitute a
violation of clause (Y) above.

 

(c)                                  Acceleration.  If the Executive’s
employment or service with the Company and its Subsidiaries and Affiliates is
terminated as a result of death or Disability, all restrictions on the unvested
Restricted Stock shall lapse and the Restricted Stock shall immediately vest in
full as of the Termination Date.

 

(d)                                 Forfeiture.  If the Executive’s employment
or service with the Company and its Subsidiaries and Affiliates is terminated
due to the Executive’s Resignation or by the Company for Cause, then any
unvested shares of Restricted Stock shall immediately be forfeited to the
Company as of the Termination Date and neither the Executive nor any of the
Executive’s successors, heirs, assigns, or personal representatives shall
thereafter have any further rights or interests in such shares of the Restricted
Stock.  In addition, in the event of a Termination for Cause, any shares of
Restricted Stock that vested and which are still held by the Executive as of the
Termination Date shall be forfeited to the Company as of the Termination Date
and neither the Executive nor any of the Executive’s successors, heirs, assigns,
or personal representatives shall thereafter have any further rights or
interests in such shares of the Restricted Stock.  Further, in the event of a
Termination for Cause, to the extent any such shares are no longer held by the
Executive as of the Termination Date, the Executive shall pay to the Company an
amount equal to the Fair Market Value of such shares on the date of disposition
by the Executive. In the event of Termination without Cause where the Executive
is permitted to retain the Restricted Stock pursuant to Section 1.4(a), if the
Company reasonably determines that the Executive has violated any of the
provisions of paragraphs (b), (c), (d), (e) or (g) of Section 2.3 herein, then
any unvested shares of Restricted Stock shall immediately be forfeited to the
Company as of the Termination Date and neither the Executive nor any of the
Executive’s successors, heirs, assigns, or personal representatives shall
thereafter have any further rights or interests in such shares of the Restricted
Stock.

 

Section 1.5 - Stock Certificates.

 

Stock granted herein may be evidenced in such manner as the Company shall
determine.  If one or more certificates representing the Restricted Stock are
registered in the name of the Executive, then the Company may retain physical
possession of any such certificate until the Restricted Period has lapsed.

 

--------------------------------------------------------------------------------


 

Section 1.6 - Taxes.

 

The Executive shall pay promptly upon request, at the time the Executive
recognizes taxable income in respect of the shares of the Restricted Stock, an
amount equal to the federal, state and/or local taxes the Company determines is
required to be withheld under applicable tax laws with respect to the shares of
the Restricted Stock (the “Tax Withholding Amount”).  To the extent permitted by
applicable law or regulation, the Company may allow the Executive to elect
(i) that the Tax Withholding Amount be deducted from the Executive’s base salary
in the year in which some or all of the Restricted Stock vests and/or (ii) that
the Company distribute vested shares of Stock net of the number of whole shares
of Stock the Fair Market Value of which is equal to the minimum amount of
federal, state and local taxes required to be withheld under applicable tax
laws.

 

ARTICLE II

MISCELLANEOUS

 

Section 2.1 - Certificate; Restrictive Legend.

 

The Executive agrees that any certificate issued for Restricted Stock prior to
the lapse of any outstanding restrictions relating thereto will be inscribed
with a restrictive legend, in substantially the following form:

 

“THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS, INCLUDING FORFEITURE PROVISIONS AND RESTRICTIONS AGAINST
TRANSFER (THE “RESTRICTIONS”), CONTAINED IN THE COWEN GROUP, INC. 2007 EQUITY
AND INCENTIVE PLAN AND AN AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER
AND THE COMPANY.  ANY ATTEMPT TO DISPOSE OF THESE SHARES IN CONTRAVENTION OF THE
RESTRICTIONS, INCLUDING BY WAY OF SALE, ASSIGNMENT, TRANSFER, PLEDGE,
HYPOTHECATION OR OTHERWISE, WILL BE NULL AND VOID AND WITHOUT EFFECT.”

 

Section 2.2 - Definitions.

 

(a)                                  “Cause” shall have the meaning set forth in
the Executive’s employment or other agreement with the Company, any Subsidiary
or any Affiliate, provided that if the Executive is not a party to any such
employment or other agreement or such employment or other agreement does not
contain a definition of Cause, then Cause shall mean, when the Company, in good
faith and its sole discretion, determines that any of the following occurs:
(x) a breach by the Executive of any provisions of the Plan or this Agreement,
including, but not limited to, any of the restrictive covenants set forth in
paragraphs (a), (c), (d), (f) or (g) under Section 2.3 of this Agreement, or
(y) (i) the Executive has been convicted of any crime (whether or not related to
his or her duties at the Company or any Subsidiary or Affiliate of the Company);
(ii) fraud, dishonesty, gross negligence or substantial misconduct in the
Executive’s performance of his or her duties and

 

--------------------------------------------------------------------------------


 

responsibilities; (iii) the Executive’s violation of or failure to comply with
the internal policies of the Company or any Subsidiary or Affiliate of the
Company or the rules and regulations of any regulatory or self-regulatory
organization with jurisdiction over the Company or any Subsidiary or Affiliate
of the Company; or (iv) the Executive’s failure to perform the material duties
of his or her position, including, by way of example and not of limitation, the
failure or refusal to follow instructions reasonably given by the Executive’s
superiors in the course of employment.

 

(b)                                 “Disability” means that the Executive (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Company, any Subsidiary or Affiliate of the
Company.

 

(c)                                  “Resignation” shall mean any voluntary
termination of employment by the Executive and shall, for vesting purposes,
commence on the earlier of (i) the commencement of the Notice Period, or
(ii) the Termination Date.

 

(d)                                 “Retirement” or “Retire” shall mean any
retirement in accordance with the applicable policies of the Company, if any, as
amended from time to time, and after the retiree having attained the age of
fifty-five (55) and completing five years of continuous service with an entity
for which the Stock constitutes “service recipient stock” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder (“Section 409A”), and unless the Executive
continuously has provided such services since the Grant Date (such entities are
collectively referred to as the “409A Controlled Group”), but only including
such service after December 31, 2003, provided that such retiree shall certify
in writing to the Company that he or she will permanently retire as of the
Termination Date and will not thereafter be employed by or otherwise engage in
any Competitive Business.

 

(e)                                  “Termination Date” shall mean the date of
termination of employment or service, whether by death, Disability or otherwise.

 

Section 2.3 - Notice of Termination and Restrictive Covenants.

 

(a)                                  Notice of Termination.  The Executive shall
not voluntarily Retire, resign or otherwise terminate his or her employment
relationship with the Company or any of its Subsidiaries or Affiliates, for any
reason or no reason, without first giving the Company at least one hundred
eighty (180) days prior written notice of the effective date of such Retirement,
resignation or other termination (the “Notice Period”).   Such written notice
shall be sent in accordance with Section 2.6 of this Agreement.  The Company
retains the

 

--------------------------------------------------------------------------------


 

right to waive the notice requirement in whole or in part or to place the
Executive on paid leave for all or part of this Notice Period.  In the
alternative, at any time after the Executive gives notice, the Company may, but
shall not be obligated to, provide the Executive with work and (i) require the
Executive to comply with such conditions as it may specify in relation to
transitioning the Executive’s duties and responsibilities; (ii) assign the
Executive other duties; or (iii) withdraw any powers vested in, or duties
assigned to the Executive.  Any vesting of Restricted Stock awarded pursuant to
this Agreement shall cease at the commencement of the Notice Period.

 

(b)                                 Non-Solicitation.   The Executive agrees
that during the Executive’s employment, or if the Executive voluntarily
terminates employment or if the Executive’s employment is terminated, for any
reason or no reason, the Executive shall not, during the Executive’s employment,
Notice Period and for a period of ninety (90) days following the expiration of
the Notice Period, without the Company’s prior written consent, directly or
indirectly: (i) solicit or induce, or cause others to solicit or induce, any
director, officer or employee of the Company, any Subsidiary or Affiliate of the
Company to leave the Company, such Subsidiary or Affiliate or in any way modify
their relationship with the Company, such Subsidiary or Affiliate; (ii) hire or
cause others to hire any director, officer or employee of the Company, any
Subsidiary or Affiliate of the Company; (iii) encourage or assist in the hiring
process of any director, officer or employee of the Company, any Subsidiary or
Affiliate of the Company or in the modification of any such person’s
relationship with the Company, such Subsidiary or Affiliate, or cause others to
participate, encourage or assist in the hiring process of any director, officer
or employee of the Company, any Subsidiary or Affiliate of the Company;
(iv) interfere in any way with the rendering of professional services to the
Company, any Subsidiary or Affiliate of the Company by any client, prospective
client, consultant, independent contractor or vendor, or their respective
individual employees; or (v) solicit the trade or patronage of any client or
customer or any prospective client or customer of the Company or any Subsidiary
of the Company for purposes of engaging in any business relationship with
respect to any products, services, trade secrets or other matters in which the
Company or such Subsidiary of the Company is active.

 

(c)                                  Non-Disclosure of Confidential
Information.  The Executive shall not at any time, whether during the
Executive’s employment or following the termination of employment, for any
reason whatsoever, directly or indirectly, disclose or furnish to any entity,
firm, corporation or person, except as otherwise required by applicable law, any
confidential or proprietary information of the Company, any Subsidiary or
Affiliate of the Company; provided, however, that in the event disclosure is
required by applicable law, the Executive shall provide the Company, any
Subsidiary or Affiliate of the Company, as applicable, with prompt notice of
such requirement prior to making any disclosure, so that the Company, such
Subsidiary or Affiliate of the Company, as applicable, may seek an appropriate
protective order.  “Confidential or propriety information” shall mean
information generally unknown to the public to which the Executive gains access
by reason of the Executive’s relationship with the Company, any Subsidiary or
Affiliate of

 

--------------------------------------------------------------------------------


 

the Company, and includes, but is not limited to, information relating to all
present or potential customers, business and marketing plans, sales, trading and
financial data and strategies, salaries and employment benefits, and operational
costs.

 

(d)                                 Non-Disparagement.  The Executive shall not
at any time, whether during the Executive’s employment or following the
termination of employment, for any reason whatsoever, and shall not cause or
induce others to, defame or disparage the Company, any Subsidiary or Affiliate
of the Company, or the directors or officers of the Company, any Subsidiary or
Affiliate of the Company.

 

(e)                                  Company Property.  All records, files,
memoranda, reports, customer information, client lists, documents and equipment
relating to the business of the Company, any Subsidiary or Affiliate of the
Company which the Executive prepares, possesses or comes into contact with while
the Executive is an employee of the Company, any Subsidiary or Affiliate of the
Company shall remain the sole property of the Company, such Subsidiary or
Affiliate.  The Executive agrees that upon the Executive’s termination of
employment, for any reason or no reason, the Executive shall provide to the
Company, any Subsidiary or Affiliate of the Company, as applicable, all
documents, papers, files or other material in the Executive’s possession and
under the Executive’s control that are connected with or derived from the
Executive’s services to the Company, any Subsidiary or Affiliate of the
Company.  The Executive agrees that the Company, the applicable Subsidiary or
Affiliate of the Company owns all work product, patents, copyrights and other
material produced by the Executive during the Executive’s employment with the
Company, any Subsidiary or Affiliate of the Company.

 

(f)                                    Compliance with Company Policies.  The
Executive agrees to fully comply with the applicable internal policies of the
Company or any of its Subsidiaries, as such policies may be amended from time to
time, at any time, during the Executive’s employment by the Company or any of
its Subsidiaries.

 

(g)                                 Cooperation.  The Executive agrees to
cooperate fully with the Company, its Subsidiaries and Affiliates at any time,
whether during the Executive’s employment or following the termination of
employment, taking into account the requirements of any subsequent employment by
the Executive, on all matters relating to the Executive’s employment, which
cooperation shall be provided without additional consideration or compensation
and shall include, without limitation, being available to serve as a witness and
be interviewed and making available any books, records or other documents within
the Executive’s control, provided, however, that the Executive need not take any
action hereunder that would constitute a violation of law or an obligation to
any third party or cause a waiver of attorney-client privilege.  Without
limiting the generality of the foregoing, the Executive shall cooperate in
connection with any (i) past, present or future suit, countersuit, action,
arbitration, mediation, alternative dispute resolution process, claim,
counterclaim, demand, proceeding; (ii) inquiry, proceeding or investigation by
or before any governmental authority; or (iii) arbitration or mediation
tribunal, in each case

 

--------------------------------------------------------------------------------


 

involving the Company, its Subsidiaries or Affiliates.  In connection with the
Executive’s providing such cooperation, the Company, its Subsidiaries and
Affiliates, as applicable, shall reimburse the Executive for reasonable travel,
lodging and other expenses incurred by the Executive, upon submission of
documentation reasonably acceptable to the Company, its Subsidiaries and
Affiliates, as applicable.

 

(h)                                 Injunctive Relief.  In the event of a breach
by the Executive of the Executive’s obligations under this Agreement, the
Company, in addition to being entitled to exercise all rights granted by law,
including recovery of damages, will be entitled to specific performance of its
rights under this Agreement.  The Executive acknowledges that the Company shall
suffer irreparable harm in the event of a breach or prospective breach of
paragraphs (a), (b), (c), (d), (e), (f) or (g) of this Section 2.3 and that
monetary damages would not be adequate relief.  Accordingly, the Company shall
be entitled to seek injunctive relief in any federal or state court of competent
jurisdiction located in New York County, or in any state in which the Executive
resides.  The Executive further agrees that the Company and its Subsidiaries and
Affiliates shall be entitled to recover all costs and expenses (including
attorneys’ fees) incurred in connection with the enforcement of the Company’s
rights hereunder.

 

Section 2.4 - Offset.

 

In the event that the Executive voluntarily terminates employment or if the
Executive’s employment is terminated, for any reason or no reason, the Company
may offset, to the fullest extent permitted by law, any amounts of money or
shares of Stock due to the Company from the Executive, or advanced or loaned to
the Executive by the Company, from any monies or shares of Stock owed to the
Executive or the Executive’s estate by the Company as a result of such
termination of employment.

 

Section 2.5 - Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York other than its laws regarding conflicts of law (to the
extent that the application of the laws of another jurisdiction would be
required thereby).  The Committee shall have final authority to interpret and
construe this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Executive and the
Executive’s legal representative in respect of any questions arising under this
Agreement.

 

Section 2.6 - Notices.

 

Any notice to be given under the terms of this Agreement shall be in writing and
addressed to the Company at 1221 Avenue of the Americas, New York, NY 10020,
Attention: Head of Human Resources, and to the Executive at the address set
forth below or at such other address as either party may hereafter designate in
writing to the other by like notice.

 

--------------------------------------------------------------------------------


 

Section 2.7 - Effect of Agreement.

 

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company.

 

Section 2.8 - Amendment.

 

This Agreement may not be amended or modified in any manner (including by
waiver) except by an instrument in writing signed by both parties hereto.  The
waiver by either party of compliance with any provision of this Agreement shall
not operate or be construed as a waiver of any other provision of this Agreement
or of any subsequent breach of such party of a provision of this Agreement.

 

Section 2.9 - No Right to Continued Employment.

 

Nothing in this Agreement shall be deemed to confer on the Executive any right
to continued employment with the Company or any of its Subsidiaries or
Affiliates.

 

Section 2.10 - Section 409A.

 

This Agreement is intended to comply with the requirements of Section 409A, and
shall be interpreted accordingly.  In the event that any provision of this
Agreement would cause this Agreement to become subject to Section 409A or cause
this Agreement to fail to comply with Section 409A, such provision may be deemed
null and void and the Company and the Executive agree to amend or restructure
this Agreement, to the extent necessary and appropriate to avoid adverse tax
consequences under Section 409A.

 

Section 2.11 - Entire Agreement.

 

The Plan is incorporated herein by reference.  The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings,
agreements, correspondence and term sheets of or between the Company and the
Executive with respect to the subject matter hereof.  If there is a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Award Agreement, the terms and conditions of the Plan shall govern.

 

Section 2.12 - Arbitration.

 

(a)                                  Any and all disputes arising out of or
relating to this Agreement will be submitted to and resolved exclusively in an
arbitration proceeding before the Financial Industry Regulatory Authority.  The
arbitration shall be held in the City of New York.  In agreeing to arbitrate
these disputes, the Executive recognizes that the Executive is waiving the
Executive’s right to a trial in court and by a jury.  The arbitration award
shall

 

--------------------------------------------------------------------------------


 

be final and binding upon both parties, and judgment upon the award may be
entered in a court of competent jurisdiction.

 

(b)                                 The arbitrators shall not have authority to
amend, alter, modify, add to or subtract from the provisions hereof.  The award
of the arbitrators, in addition to granting the relief prescribed above and such
other relief as the arbitrators may deem proper, may contain provisions
commanding or restraining acts or conduct of the parties or their
representatives and may further provide for the arbitrators to retain
jurisdiction over this Agreement and the enforcement thereof.  If either party
shall deliberately default in appearing before the arbitrators, the arbitrators
are empowered, nonetheless, to take the proof of the party appearing and render
an award thereon.

 

(c)                                  This Section 2.12 shall not be construed to
limit the Company’s right to obtain relief under paragraph 2.3(h) (relating to
equitable remedies) with respect to any matter or controversy subject to
paragraph 2.3(h), and, pending a final determination by the arbitrators with
respect to any such matter or controversy, the Company shall be entitled to
obtain any such relief by direct application to state, federal or other
applicable court, without being required to first arbitrate such matter or
controversy.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by a duly authorized officer, and the Executive has hereunto set the
Executive’s hand on the date indicated below.

 

 

 

COWEN GROUP, INC.

 

 

 

 

 

BY:

 

 

 

 

CHRISTOPHER A. WHITE

 

 

 

VICE PRESIDENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

--------------------------------------------------------------------------------
